Citation Nr: 1026543	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  97-23 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability.  

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a hip disability.  

3.  Entitlement to service connection for migraines.     

4.  Entitlement to service connection for photophobia.

5.  Entitlement to service connection for an acquired psychiatric 
disorder to include depression and post-traumatic stress disorder 
(PTSD).

6.  Entitlement to service connection for a stomach disorder 
secondary to medication used for service-connected disorders.    

7.  Entitlement to an increased rating for shin splints or stress 
fracture with history of probable left tibial nerve neuropathy.  

8.  Entitlement to an increased rating for shin splints or stress 
fracture with history of probable right tibial nerve neuropathy.  

9.  Entitlement to an increased rating for residuals of lipoma 
removal from the back.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from August 1983 to February 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California and 
the VARO in Portland, Oregon.  This case was later transferred 
again to the VARO in Los Angeles, California.  In September 2007, 
the Board remanded this matter for additional development.  

Several issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 1994 rating decision, the RO denied 
the Veteran's service connection claim for a low back disorder.  

2.  In October 1999, the Veteran filed a claim to reopen her 
service connection claim for a low back disorder.  

3.  In the March 2000 rating decision on appeal, the RO denied 
the Veteran's claim regarding service connection for a low back 
disorder.    

4.  The record contains new and material evidence pertaining to 
the Veteran's service connection claim for a low back disorder.  

5.  In an unappealed December 1994 rating decision, the RO denied 
the Veteran's service connection claim for a hip disorder.  

6.  In October 1999, the Veteran filed a claim to reopen her 
claim for service connection for a hip disorder. 

7.  In the August 2001 rating decision on appeal, the RO denied 
the Veteran's claim regarding service connection for a hip 
disorder.    

8.  The record contains new and material evidence pertaining to 
the Veteran's service connection claim for a hip disorder.  


CONCLUSIONS OF LAW
 
1.  An unappealed December 1994 rating decision that denied the 
Veteran's service connection claim for a low back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2009).

2.  New and material evidence has been submitted to reopen the 
claim of service connection for a low back disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).  

3.  An unappealed December 1994 rating decision that denied the 
Veteran's service connection claim for a hip disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2009).

4.  New and material evidence has been submitted to reopen the 
claim of service connection for a hip disorder.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the Veteran's claims to 
reopen, the Board has determined that the evidence supports a 
grant of the benefits sought.  Consequently, any lack of notice 
and/or development under the VCAA cannot be considered 
prejudicial to the Veteran, and remand for such notice 
and/development would be an inefficient use of VA time and 
resources.

II. The Claims to Reopen the Claims for Service Connection

The Veteran originally claimed service connection for low back 
and hip disorders in December 1993 and January 1994.  In an 
unappealed December 1994 rating decision, the RO denied these 
claims.  These decisions became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2009).

In October 1999, the Veteran filed claims to reopen the service 
connection claims for low back and hip disorders.  In the March 
2000 and August 2001 rating decisions on appeal, the RO denied 
her claims.

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and material 
evidence has been submitted to reopen that claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  If new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of that 
claim.  See 38 U.S.C.A. § 5108.

To address the merits of the Veteran's underlying service 
connection claims here, the Board must first decide whether VA 
has obtained new and material evidence since the final December 
1994 rating decision that denied the Veteran's original service 
connection claims for back and hip disorders.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).

The requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required to 
address on appeal regardless of the RO's determination.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

A regulatory change has been made to the definition of new and 
material evidence, which is applicable to all claims filed on or 
after August 29, 2001.  As the claims at issue in this decision 
were filed prior to August 2001, the earlier version of the 
definition of new and material evidence remains applicable here.  

Under the version of 38 C.F.R. § 3.156(a) applicable to these 
claims, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in conjunction 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In deciding the claims here, the Board must compare evidence of 
record at the time of the December 1994 final rating decision 
with the evidence obtained since then.

      Evidence of Record Considered in the Final December 1994 
Rating Decision

The relevant evidence in December 1994 consisted of the Veteran's 
statements that she injured her back and hip during service; 
service treatment records which show complaints and treatment for 
back and hip pain; May and June 1986 VA examination reports which 
are negative for low back and hip disorders; an August 1987 
private orthopedic report which does not note a low back or hip 
disorder, but does state that the Veteran injured her lower back 
prior to service in an "industrial low back injury", and which 
states that the Veteran's reported in-service injury "appeared 
to be an aggravation of the previous existing industrial low back 
injury"; a January 1990 private orthopedist report which is 
negative for low back and hip disorders; and a June 1993 VA 
examination report which notes back and hip pain, but does not 
provide a diagnosis of a back or hip disorder.  

In sum, this evidence demonstrated that the Veteran had been 
treated during service for complaints of back and hip disorders, 
but that she did not manifest symptoms of either disorder for the 
first few years following service.  As such, the RO denied the 
Veteran's claims in December 1994.  Again, that decision became 
final.  It is therefore not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

       Evidence Submitted Since the June 1994 Rating Decision

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is evidence that has 
been added to the record since the final December 1994 rating 
decision.  Since that decision, the record has included: 
statements from the Veteran that she has low back and hip 
disorders which relate to service; an August 1987 private 
orthopedic report which notes low back pain and increased lumbar 
lordotic curve; private and VA treatment records dated from the 
late 1990s to 2007, which note complaints of back and hip pain; a 
transcript of a June 1998 RO personal hearing in which the 
Veteran testified regarding her in-service injury and post-
service low back and hip symptoms; March 1997, March 1998, and 
February 2001 MRI reports noting degenerative disc disease and 
bulging at L5-S1; several private medical reports dated between 
December 1998 and October 2005, which notes such diagnoses as 
degenerative disc disease in the low back, mild discopathy at L5-
S1, right rotary scoliosis lumbar region, lower back spasms, 
traumatic lumbar sprain, lumbar disc pathology, left hip joint 
pathology, and chronic lumbar sprain; a May 2006 VA compensation 
examination report which does not comment on the Veteran's claim 
to service connection, but does note a diagnosis of lumbar multi-
level disc bulge without EMG evidence of lumbosacral 
radiculopathy; and an undated Social Security Administration 
(SSA) award document which indicates diagnoses of degenerative 
disc disease in the lower spine and probable arthritis in the 
hip.  

This is certainly new evidence in the claims file.  It has been 
included in the claims file since the June 1994 final rating 
decision.  The Board finds evidence of current disability in the 
low back and hip to be material as well.  For each claim, there 
is now evidence of a current disability, a fact found lacking in 
the adjudication of each claim in 1994.  The Veteran's lay 
statements are also of record to support her claim that her 
current symptoms have continued since her claimed injury in 
service.  See 38 C.F.R. § 3.303(b).  While the lay evidence may 
not be sufficient to establish service connection here, it is 
nevertheless sufficient to reopen the claims.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (Lay testimony is competent to 
establish the presence of observable symptomatology and may 
provide sufficient support for a claim of service connection.)  
As such, to this extent, the petition to reopen the claims is 
granted.  

Having reopened the Veteran's claims, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether the 
Veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing, and, if not, whether the 
Veteran is prejudiced thereby).  

In this matter, the Board finds additional medical inquiry and 
development warranted into the Veteran's claims.  Medical records 
pertaining to a motor vehicle accident (MVA), reportedly 
experienced in 1994, should be obtained.  Moreover, in light of 
the volumes of additional medical evidence that have already been 
added to the record since the 1994 rating decision, the Veteran 
should undergo additional VA compensation examination, and should 
have the benefit of a VA medical nexus opinion with regard to her 
claims to service connection.  As such, the Board will remand the 
claims for service connection for low back and hip disorders.    



ORDER

1.  New and material evidence having been submitted, the claim 
for service connection for a low back disorder is reopened.  

2.  New and material evidence having been submitted, the claim 
for service connection for a hip disorder is reopened.  


REMAND

The Board finds remand warranted here for additional development 
with regard to private medical records.  The record indicates 
that the Veteran was seriously injured in a post-service motor 
vehicle accident in 1994.  Records and reports reflecting 
treatment for the accident and injuries are not of record.  The 
RO should attempt to retrieve these records.  

Moreover, the Board finds remand warranted so that the Veteran 
can undergo VA compensation examinations for each of the pending 
claims here.  

	Back and Hip

According to an April 1983 enlistment report of medical 
examination, the Veteran entered service without low back or hip 
disabilities.  As indicated in the decision above, service 
treatment records indicate low back and hip disorders during 
service.  Though medical evidence in the several years following 
service indicated no low back or hip disorders, recent medical 
evidence indicates current low back and hip disorders.  A VA 
medical professional should comment on whether service relates to 
the current disorders.  



	Migraines and Photophobia

Service treatment records do not indicate complaints for 
migraines or photophobia.  The earliest evidence of record of 
either disorder is dated in June 1993, several years following 
discharge from service.  The Veteran claims direct service 
connection for migraines and photophobia.  She also claims 
secondary service connection for these disorders, arguing in a 
January 2005 statement that medication she ingests for service-
connected disorders causes migraines and photophobia.  A VA 
medical professional should comment on whether these disorders 
relate to service or to service-connected disorders.  

	Psychiatric Disorder to Include PTSD and Depression  
  
Service treatment records indicate that the Veteran may have 
experienced family-related anxiety during active service.  
Moreover, the record indicates that the Veteran's discharge from 
service may have related to anxiety she claims to have 
experienced due to pressures related to family.  Nevertheless, 
service treatment records are negative for depression or for 
PTSD.  And the earliest post-service evidence of record of either 
disorder is dated in December 1989, several years after service.    

Treatment records indicate that, by the late 1990s, the Veteran 
was regularly diagnosed with depression.  In VA treatment records 
beginning in October 2004, moreover, it is indicated that PTSD 
was an "active problem."  It is not clear whether the Veteran 
has ever been diagnosed with PTSD.  But this note in the 
treatment records supports additional inquiry into the matter 
through VA compensation examination.  

The Veteran argues alternatively that a psychiatric disorder 
relates directly to service, and secondarily to service due to 
service-connected disorders.  As such, A VA medical professional 
should determine what if any psychiatric disorder(s) the Veteran 
currently has, and whether such disorder(s) relate to service, or 
to a service-connected disorder.  

	Stomach Disorder 
  
In several statements of record, the Veteran claims that a 
stomach disorder relates to medication she ingests for her 
service-connected disorders.  Private and VA records show that 
she has repeatedly complained of stomach disorders.  A VA medical 
professional should comment on whether the Veteran has a stomach 
disorder, and if so, whether such a disorder relates to 
medication used to treat pain from her service-connected 
disorders.  

	Shin Splints, Stress Fractures, Neuropathy, and Lipoma 
Removal

The Veteran claims increased ratings for these service-connected 
disorders.  However, the Veteran has not undergone VA 
compensation examination for these disorders since May 2006.  
Moreover, the May 2006 examiner indicated that the claims file 
had not been reviewed prior to issuance of his report.  The Board 
finds more recent examination warranted here.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (finding that fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of the prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).  

Accordingly, the case is REMANDED for the following action:

1.  Private medical records reflecting 
treatment the Veteran received following 
her reported 1994 motor vehicle accident 
should be retrieved.  

2.  The Veteran should be scheduled for VA 
examinations with appropriate specialists 
in order to determine the nature, severity 
and etiology of any back, hip, stomach, 
migraine, or psychiatric disorder.  The 
claims file must be made available to and 
reviewed by the examiners in conjunction 
with the examinations, and the examination 
reports should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.

With regard to the Veteran's low back and 
hip, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or greater) that either disorder relates 
to service.  

With regard to the Veteran's diagnosed 
migraine disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (probability of 50 
percent or greater) that migraines and/or 
photophobia relate either to service, or 
to medication used for service-connected 
disorders.     

With regard to the Veteran's psychiatric 
state, the examiner should determine what 
if any psychiatric disorder the Veteran 
currently has.  If the examiner diagnoses 
the Veteran with a current psychiatric 
disorder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or greater) that a psychiatric disorder 
relates either to service, or to a 
service-connected disorder.  In this 
examination report, it should be 
specifically stated whether the examiner 
finds a PTSD diagnosis appropriate, and if 
not, why such a diagnosis would be 
unwarranted in the Veteran's case.  

With regard to the Veteran's stomach or 
digestive system, the examiner should 
determine what if any stomach disorder the 
Veteran currently has.  If the examiner 
diagnoses the Veteran with a current 
stomach disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (probability of 50 
percent or greater) that the stomach 
disorder relates to a service-connected 
disorder, in particular medication 
ingested for a service-connected disorder.  

Any conclusion reached should be supported 
by a rationale.

3.  The Veteran should also be scheduled 
for VA examinations with appropriate 
specialists in order to determine the 
nature and severity of her bilateral shin 
splints or stress fracture with probable 
tibial nerve neuropathy, and her residuals 
of lipoma removal from the back.  The 
claims file must be made available to and 
reviewed by the examiners in conjunction 
with the examinations, and the examination 
reports should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.

4.  The issues on appeal should then be 
readjudicated.  If a determination remains 
unfavorable to the Veteran, the RO should 
issue a Supplemental Statement of the Case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s).  An appropriate period of time 
should be allowed for response by the 
Veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


